Drawings
	The substitute drawings filed 5 April 2021 overcome the objections and are ENTERED.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Franco Serafini on 3 May 2021.

The application has been amended as follows: 
Only claim 1, claim 8 and claim 13 are herein amended (claims 1,8, and 13 are reproduced here in full).  All the other claims are as previously presented.

1. (Currently Amended)  A cappuccino maker device comprising: 
a housing having an opening therein, the opening providing access for an exterior environment to an interior of the housing; 
a heater disposed inside the housing; 
a jug provided with lid having a hole therein, the jug being configured to removably engage the opening so as to receive steam in the interior of the housing and to face the exterior environment with a lateral wall that is flush with an exterior wall of the housing, the lateral wall having a recess defined therein for removing the jug from the housing; and 
a pipe, operated by an actuator which moves the pipe with respect to the jug, so that during operation of the heater the pipe introduces steam into the jug, said pipe being freely slidable inside the hole.

8. (Currently Amended) A beverage dispensing machine comprising: 
a cappuccino maker device having, 
a housing having an opening therein, the opening providing access for an exterior environment to an interior of the housing; 
a heater
a jug provided with lid having a hole therein, the jug being configured to removably engage the opening so as to receive steam in the interior of the housing and to face the exterior environment with a lateral wall that is flush with an exterior wall of the housing, the lateral wall having a recess defined therein for removing the jug from the housing; and 
a pipe, operated by an actuator which moves the pipe with respect to the jug, so that during operation of the heater the pipe introduces steam into the jug, said pipe being freely slidable inside the hole.

13. (Currently amended)  A cappuccino maker device comprising: 
a housing having an opening therein, the opening providing access for an exterior environment to an interior of the housing; 

a jug provided with lid having a hole therein, the jug being configured to removably engage the opening so as to receive steam in the interior of the housing and to face the exterior environment with a lateral wall that is flush with an exterior wall of the housing, the lateral wall having a recess defined therein for removing the jug from the housing; and 
a milk-frothing device, operated by an actuator which moves the milk-frothing device with respect to the jug, said milk-frothing being freely slidable inside the hole.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-4 and 6-13 are allowed.
The invention as claimed is not obvious over the prior art of record, or the closest prior art of Pagano and Hughes.
More specifically, with the general gist of the claims, a jug with a hole in it with access for a pipe that is fitted into a space in the, as claimed, is not obvious over the prior art.  For instance, even if Pagano and Hughes could be understood find obvious, in combination, “a heaterwall that is flush with an exterior wall of the housing, the lateral wall having a recess defined therein for removing the jug from the housing;
As a matter of completeness, there are some beverage machines that have jugs for frothing milk, such as Ferraro (U.S. Patent Application Publication 20160106257) and Tonelli (U.S. Patent Application Publication 2012/0297989), however, while these may attach to an “opening” in the housing (Tonelli, cavity 87 in fig. 3, for instance), these do not have the hole nor is a whole on top the access for the steam pipe, which is on the side, nor is any pipe freely slidable in any whole, nor a lateral wall of the jug flush with an exterior wall of the housing, but rather an entirely external jug may be attached to the coffee machine in order to access the steam. Such a jug would not be combinable with Pagano and Hughes, for instance, because there ways of attachment to the device are totally different and would require different design for the jug, which would include a hole in the top in order to meet the claim limitation, and that would be using impermissible hindsight.
It is noted that while many of the features are conventional (such as the housing and pipe and steam generator, etc.) it is specifically the structure of the elements and their relation to each other that makes this invention novel and not obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ROBERT J UTAMA/Primary Examiner, Art Unit 3715